Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An Examiner's amendment to the record appears below to correct issues related to antecedent basis. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
+++++++++++++++++++++++++++++++++++++++++++++++++++++++++++
8. (Currently Amended) A computer-implemented method, comprising:
performing geometric deformation on a source image to deform a first geometry of an object in the source image to a second geometry; 
performing style transfer on the source image to transfer the source image with a first style to an intermediate image with a second style; and 
generating a target image based on the second geometry of the source image and the second style of the intermediate image by performing image warping on the intermediate image under the guidance of the deformed second geometry such that  an object in the target image has the second geometry while the style of the target image remains consistent with the second style of the intermediate image.
+++++++++++++++++++++++++++++++++++++++++++++++++++++++++++

Allowable Subject Matter
Claims 1, 2, 4-8 and 10-14 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method for style transfer by: (1) determining a first learning network for geometric deformation from a first image domain to a second image domain based on a first image in the first image domain and a second image in the second image domain, images in the first and second image domains having different styles and objects in the images having geometric deformation with respect to each other, wherein the first learning network is based on a first generative adversarial network (GAN), and wherein determining the first learning network comprises: (a) performing, by using a first sub-network of the first GAN, geometric deformation from the first image domain to the second image domain on the first image, to deform a first geometry of an object in the first image to a first deformed geometry; (b) determining a first difference between the first geometry and a first average geometry and a second difference between the first deformed geometry and a second average geometry, the first average geometry being an average of geometries of objects in a plurality of images in the first image domain, and the second average geometry being an average of geometries of objects in a plurality of images in the second image domain; and (c) updating the first sub-network of the first GAN such that a difference between the first and second differences is decreased, wherein the updated first sub-network is determined as the first learning network; (2) performing the geometric deformation from the second image domain to the first image domain on the second image to generate an intermediate image, the intermediate image inheriting a same style as the second image; and (3) determining a second learning network for style transfer from the first image domain to the second image domain based on the first image and the intermediate image.
The prior art also fails to teach or suggest a method for style transfer by: (1) performing geometric deformation on a source image to deform a first geometry of an object in the source image to a second geometry; (2) performing style transfer on the source image to transfer the source image with a first style to an intermediate image with a second style; and (3) generating a target image based on the second geometry of the source image and the second style of the intermediate image by performing image warping on the intermediate image under the guidance of the deformed second geometry such that an object in the target image has the second geometry while the style of the target image remains consistent with the second style of the intermediate image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Thu 8:00 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613